                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


ADELE STUKES, et al.,

                          Plaintiffs,

v.                                             CIVIL ACTION NO. 2:13-cv-019841

JOHNSON & JOHNSON, et al.,

                          Defendants.


                     MEMORANDUM OPINION AND ORDER

      Pending is Defendant C. R. Bard, Inc.’s Motion to Dismiss for Insufficient

Service of Process, filed December 20, 2018. [ECF No. 31]. Defendant C. R. Bard, Inc.

(“Bard”) asserts that in addition to the failure to serve, plaintiffs have not complied

with various discovery obligations, making dismissal with prejudice appropriate.

Plaintiffs have not responded to the motion.

      For reasons appearing to the court, the court finds that plaintiffs’ claims

against Bard should be dismissed without prejudice pursuant to Rule 4(m) of the

Federal Rules of Civil Procedure for failure to timely serve Bard. The court ORDERS

that the Defendant C. R. Bard, Inc.’s Motion to Dismiss for Insufficient Service of

Process [ECF No. 31] is GRANTED to the extent Bard seeks dismissal for failure to

serve and is otherwise DENIED. The court ORDERS that Bard is dismissed from this

case without prejudice. Other unserved defendants remain.
      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:      March 26, 2019




                                        2
